Ludeliiíg, C. J.,
dissenting. The simple question now before the court for decision is, can the chief executive of the State consent on the 'part of the treasurer, and in spite of his opposition and of the Attorney General's, that the case may be removed to Monroe for speedy determination?
The case is one in which an officer of the State is proceeding, by mandamus, against another officer of the State, to compel him to perform a ministerial duty. It is made the duty of the chief executive of the State “ to see that the laws are faithfully executed.” If it be a ministerial duty of the treasurer, under any law of the State, to do *32what he is required to do in the relator’s petition, it is the duty of the executive to see that the law be executed. The case by law, is a preference case, and I am at a loss to imagine why the Governor could not direct the case to be submitted for decision, by the Attorney General, and if he refused or neglected to do so, to employ other counsel. Dubuclet personally, is not before the court; it is the treasurer alone who is before the court, in his official capacity. And in numerous cases running all through the 24th, 25th and -26th Annual, this court has recognized this fact, that when an officer is proceeded against in his official capacity, he has no right to appear in person or by attorney selected by himself, but must be represented by the Attorney General or some other attorney selected by the Governor. Act of 1872, p. 62.
This case was brought here by consent of the relator and the Governor.
The Attorney General applied for time to file a brief after the case had been submitted, which[was allowed, and he filed his brief without urging this want of consent; and at the last moment he files another ' brief through another attorney, urging this want of consent on the part of the treasurer. I do not think it should be considered; but if it be, I do’not regard the objection valid.
What honest reason can be urged against an early decision, on the construction of a law, defining the<’official duties of State officers ? I can not imagine] any, and am the less inclined to consider the objection oi want of consent.